 Case: 7:20-cv-00017-HRW Doc #: 14 Filed: 07/14/20 Page: 1 of 6 - Page ID#: 92




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION
                               PIKEVILLE

JONATHAN LEE SMITH,                        )
                                           )
       Plaintiff,                          )       Case No. 7:20-cv-017-HRW
                                           )
v.                                         )
                                           )
TERRY MELVIN, ET AL.,                      )     MEMORANDUM OPINION
                                           )         AND ORDER
       Defendants.                         )

                                *** *** *** ***

      Jonathan Lee Smith is a federal prisoner who was previously incarcerated at

the United States Penitentiary—Big Sandy in Inez, Kentucky. Proceeding without

an attorney, Smith seeks relief against numerous employees of USP-Big Sandy for

alleged violations of his civil rights. Because Smith was granted pauper status in

this proceeding, the Court conducts a preliminary screening of Smith’s allegations,

dismissing any portion of the complaint that is frivolous, malicious, or fails to state

a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2). For the

reasons that follow, some of Smith’s claims will be dismissed but others warrant a

response from the relevant defendants.

      In his complaint, Smith claims he was subjected to excessive force while

incarcerated at USP-Big Sandy and that, relatedly, he received inadequate medical

care and suffered various violations of his constitutional rights. In light of these
 Case: 7:20-cv-00017-HRW Doc #: 14 Filed: 07/14/20 Page: 2 of 6 - Page ID#: 93




violations, Smith seeks money damages pursuant to the doctrine announced in

Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Because

Smith is proceeding without an attorney, the Court leniently evaluates his

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d

569, 573 (6th Cir. 2003). Further, at this stage of the proceedings the Court accepts

Smith’s factual allegations as true and liberally construes the legal claims in his

favor. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

      Smith’s complaint specifically names eleven individual defendants, as well as

“unknown named officers,” all of whom were employed at USP-Big Sandy while he

was incarcerated there. [R. 1 at 1-3.] The Court will address Smith’s allegations

against each of these various defendants below but first notes two preliminary points.

First, Smith’s allegations are against the defendants in their individual capacities.

While the complaint itself states that Smith was suing everyone in their official

capacities [see id. at 26], Smith has since clarified otherwise. [R. 11; R. 12.] Second,

to the extent Smith wishes to complain about the medical care he is currently

receiving at USP-Thomson in Thomson, Illinois [see R. 1 at 27-34], those claims are

not proper in this lawsuit. Smith does not name a single defendant who is employed

at USP-Thomson. Further, he does not explain how claims regarding events at USP-

Thomson are properly joined with his claims regarding events at USP-Big Sandy.

See Fed. R. Civ. P. 18, 20. If Smith is concerned about the medical care he is


                                           2
 Case: 7:20-cv-00017-HRW Doc #: 14 Filed: 07/14/20 Page: 3 of 6 - Page ID#: 94




receiving at USP-Thomson, he should specifically seek such relief in a court of

appropriate jurisdiction.

      That said, Smith’s claims regarding the events that occurred while he was

incarcerated at USP-Big Sandy are properly before this Court for consideration, and

several of the claims survive the 28 U.S.C. § 1915(e)(2) screening. To briefly

summarize the complaint in this matter, Smith claims Lieutenant Melvin and

Lieutenant Barker both used excessive force against him—more specifically, that

Lieutenant Barker shot him in the leg and that Lieutenant Melvin, among other

things, retaliated against him and put him in restraints that were far too tight. Smith

claims that Nurse Plumley, Lieutenant Holcomb, and Lieutenant Mays were

deliberately indifferent to his medical needs and failed to perform adequate restraint

checks, intentionally ignoring his cries for help and doing nothing about the belly

chain that was causing Smith deep cuts, blistering, and bruising. Smith further

claims that Defendants Adams, Duff, Altizer, and Garza witnessed some of these

acts of excessive force and were capable of intervening to stop the force;

nevertheless, they intentionally ignored Smith and left him to suffer.           After

considering all of these claims, the Court finds a response from the above-named

defendants is appropriate. Because Smith is incarcerated and proceeding without

counsel, the Court will direct the United States Marshals Service (“USMS”) to carry

out service on Smith’s behalf. See Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d).


                                          3
 Case: 7:20-cv-00017-HRW Doc #: 14 Filed: 07/14/20 Page: 4 of 6 - Page ID#: 95




      Smith also names Warden Joyner, Agent Adkins, and “unknown named

officers” as defendants, but his claims against these individuals will be dismissed

upon screening. Smith’s only allegations against Warden Joyner and Agent Adkins

are that they failed to appropriately respond to his grievances, or somehow otherwise

failed to stop other USP-Big Sandy officers from violating Smith’s rights. [See R.

1 at 8.] These claims fail because “the denial of a grievance or the failure to act upon

the filing of a grievance is insufficient to establish liability.” Johnson v. Aramark,

482 F. App’x 992, 993 (6th Cir. 2012) (citations omitted). Additionally, vicarious

liability is inapplicable to Bivens suits and in order to recover against a particular

defendant, a the plaintiff must “plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Finally, although Smith lists “unknown

named officers” as additional defendants on his complaint form, the text of the

complaint itself never mentions these additional officers or explains what they did

to violate his rights. Joyner, Adkins and the unknown officers will therefore be

dismissed from this matter going forward.

      For these reasons, and being otherwise sufficiently advised, the Court hereby

ORDERS as follows:




                                           4
 Case: 7:20-cv-00017-HRW Doc #: 14 Filed: 07/14/20 Page: 5 of 6 - Page ID#: 96




      1.      Smith’s claims against Warden Joyner, Agent Adkins, and the

“unknown named officers” are DISMISSED for failure to state a claim upon which

relief may be granted. See 28 U.S.C. § 1915(e)(2).

      2.      Any claims Smith desired to bring regarding his treatment at USP-

Thomson are DISMISSED WITHOUT PREJUDICE, to Smith’s right to bring

such claims in a court of appropriate jurisdiction.

      3.      The Deputy Clerk shall prepare eleven “Service Packets” for service

upon the United States of America, the Office of the Attorney General, and

Defendants Melvin, Plumley, Adams, Holcomb, Mays, Altizer, Garza, Duff, and

Barker. Each Service Packet shall include:

           a. a completed summons form;

           b. the complaint [R. 1];

           c. a copy of this Order; and

           d. a completed USM Form 285.

      4.      The Deputy Clerk shall deliver the Service Packets to the USMS in

Lexington, Kentucky, and shall note the date of delivery in the docket.

      5.      The USMS shall serve the United States of America by sending a

Service Packet by certified or registered mail to the Civil Process Clerk at the Office

of the United States Attorney for the Eastern District of Kentucky and to the Office

of the Attorney General of the United States in Washington, D.C.


                                          5
 Case: 7:20-cv-00017-HRW Doc #: 14 Filed: 07/14/20 Page: 6 of 6 - Page ID#: 97




      6.     The USMS shall personally serve Defendants Melvin, Plumley,

Adams, Holcomb, Mays, Altizer, Garza, and Duff at USP-Big Sandy in Inez,

Kentucky, through arrangement with the Federal Bureau of Prisons.

      7.     Based on Smith’s representation that Defendant Barker is no longer

employed at USP-Big Sandy but rather at the Federal Medical Center (“FMC”) in

Lexington, Kentucky, the USMS shall personally serve Defendant Barker at FMC-

Lexington through arrangement with the Federal Bureau of Prisons.

      8.     Smith must immediately advise the Clerk’s Office of any change in his

current mailing address. Failure to do so may result in dismissal of this case.

      This the 14th day of July, 2020.




                                          6
